    Case: 1:19-cv-01741 Document #: 16 Filed: 03/19/19 Page 1 of 3 PageID #:307



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


                                                       )
  CHASE HAMANO, Individually and on Behalf of          )    Civil Action No.: 1:19-cv-01741
  All Other Persons Similarly Situated,                )
                                                       )
                               Plaintiff,              )    CLASS ACTION
                                                       )
                          v.                           )
                                                       )    Hon. Jorge L. Alonso
                                                       )
  ACTIVISION BLIZZARD, INC., ROBERT A.                 )
  KOTICK, SPENCER NEUMANN, and                         )
  COLLISTER JOHNSON,                                   )
                                                       )
                               Defendants.
                                                       )


  MOTION MIN NING GOH AND ASG JAPAN LIMITED FOR APPOINTMENT AS
         LEAD PLAINTIFFS AND APPROVAL OF LEAD COUNSEL


       Min Ning Goh and ASG Japan Limited (collectively, “Goh and ASG Japan”) hereby

move this Court pursuant to Section 21D(a)(3) of the Securities Exchange Act of 1934, 15

U.S.C. § 78u-4(a)(3), as amended by the Private Securities Litigation Reform Act of 1995

(“PSLRA”), for the entry of an Order: (1) appointing Goh and ASG Japan as Lead Plaintiffs on

behalf of all persons who purchased or otherwise acquired Activision Blizzard, Inc. securities

between August 2, 2018 and January 10, 2019, both dates inclusive; and (2) approving Goh and

ASG Japan’s selection of Pomerantz LLP as Lead Counsel for the Class.

        Goh and ASG Japan, as the Proposed Lead Plaintiffs, have timely filed their motion and

pursuant to the PSLRA and are believed to be the investors with the largest financial interest in

the outcome of the litigation. The Proposed Lead Plaintiffs meets the requirements of the PSLRA

and Fed. R. Civ. P. 23 in that their claims are typical of the claims of the class, and they will
                                               1
    Case: 1:19-cv-01741 Document #: 16 Filed: 03/19/19 Page 2 of 3 PageID #:308



fairly and adequately represent the interests of the class. The Proposed Lead Plaintiffs’ choice of

counsel should be accepted by this Court because the Proposed Lead Plaintiffs’ selected counsel

is a nationally recognized firm with extensive experience and expertise in securities fraud and

other class actions.

       In further support of this Motion, Goh and ASG Japan relies on the accompanying

Memorandum of Law, as well as the Declaration of Jeremy A. Lieberman, filed herewith.

       WHEREFORE, Goh and ASG Japan respectfully request that the Court issue an Order:

(1) appointing Goh and ASG Japan as Lead Plaintiffs for the Class; and (2) approving the

selection of Pomerantz as Lead Counsel.

Dated: March 19, 2019
                                             Respectfully submitted,


                                             POMERANTZ LLP
                                             /s/ Jeremy A. Lieberman
                                             Jeremy A. Lieberman
                                             J. Alexander Hood II
                                             Jonathan D. Lindenfeld
                                             600 Third Avenue, 20th Floor
                                             New York, NY 10016
                                             Telephone: (212) 661-1100
                                             Facsimile: (212) 661-8665
                                             Email: jalieberman@pomlaw.com
                                             Email: ahood@pomlaw.com
                                             Email: jlindenfeld@pomlaw.com

                                             POMERANTZ LLP
                                             Patrick V. Dahlstrom
                                             Ten South LaSalle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184
                                             Email: pdahlstrom@pomlaw.com

                                             Counsel for Movants and
                                             Proposed Lead Counsel for the Class
                                                2
Case: 1:19-cv-01741 Document #: 16 Filed: 03/19/19 Page 3 of 3 PageID #:309




                                  THE SCHALL LAW FIRM
                                  Brian Schall
                                  1880 Century Park East
                                  Los Angeles, CA 90067
                                  (424) 303-1964
                                  Email: brian@schallfirm.com

                                  Additional Counsel for Movants




                                    3
